19 F.3d 1429
146 L.R.R.M. (BNA) 2832
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul MARTIN, Plaintiff-Appellant,v.MARTIN MARIETTA CORPORATION;  International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers ofAmerica;  Local Number 738, United Automobile, Aerospace andAgriculture Implement Workers of America, Defendants-Appellees.
No. 93-1591.
United States Court of Appeals, Fourth Circuit.
Argued March 10, 1994.Decided April 7, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2696-S)
Michael Ian Gilbert, Baltimore, MD, for appellant.
Reid Curtis Bowman, PIPER & MARBURY, Baltimore, MD, for appellee Martin Marietta.
Wendy Lee Kahn, ZWERDLING, PAUL, LEIBIG, KAHN, THOMPSON & DRIESEN, P.C., Washington, D.C., for appellees International Union and Local 738.
Russell H. Gardner, PIPER & MARBURY, Baltimore, MD, for appellee Martin Marietta.
M. Jay Whitman, Associate General Counsel, International Union, United Automobile, Aerospace & Agricultural Implement Workers of America, UAW, Detroit, MI, for Appellees International Union and Local 738.
D.Md.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and BRINKEMA, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Paul Martin appeals an order of the district court granting summary judgment to the defendants, his former employer and former union representative, in this action under 29 U.S.C. Sec. 185 for breach of a collective bargaining agreement.  We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Martin v. Martin Marietta Corp., et al., No. S 92-2696 (D. Md., April 19, 1993).

AFFIRMED